03/30/2021
                                                     Mt_

          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: PR 21-0005


                                      PR 21-0005
                                                                                MAR 3 0 2021
                                                                             Bovven Greenwood
                                                                           Clerk of Suprerne Court
                                                                                     of Montana
IN RE THE MOTION OF VICTORIA M.
JOHNSTON FOR ADMISSION TO THE                                      ORDER
BAR OF THE STATE OF MONTANA




      Victoria M. Johnston has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Johnston has provided the
necessary documentation and has satisfied the requirements prerequisite to admission on
motion under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payrnent of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Victoria M. Johnston may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this         day of March, 2021.




                                                             Chief Justi
—;/ fel
    J ustices